PER CURIAM.
In this petition for belated appeal, the undisputed factual allegations show that petitioner’s appeal rights were frustrated when the order denying his petition for post-conviction relief was not received until May 16, 2000, leaving petitioner only one day in which to file a timely motion for rehearing to toll the time to appeal. Therefore, we grant the petition for belated appeal and reinstate petitioner’s appeal, Case No. 5D00-1831.
PETITION GRANTED.
THOMPSON, C.J., PETERSON and ORFINGER, R.B., JJ., concur.